11/17/2020


                                       DA 19-0259
                                                                                      Case Number: DA 19-0259

              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      2020 MT 290N



DONNIE NOLAN,

          Petitioner and Appellant,

     v.

STATE OF MONTANA,

          Respondent and Appellee.



APPEAL FROM:       District Court of the Thirteenth Judicial District,
                   In and For the County of Yellowstone, Cause No. DV 18-188
                   Honorable Donald L. Harris, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                   Donnie Nolan, Self-Represented, Shelby, Montana

            For Appellee:

                   Timothy C. Fox, Montana Attorney General, Roy Brown, Assistant
                   Attorney General, Helena, Montana

                   Scott D. Twito, Yellowstone County Attorney, Billings, Montana



                                               Submitted on Briefs: October 7, 2020

                                                          Decided: November 17, 2020


Filed:

                             cir-641.—if
                   __________________________________________
                                     Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    In 2013, Donnie Nolan was charged with failing to register as a violent offender.

The State alleged Nolan had moved to a new address and failed to register that address.

Nolan contended that he maintained the previous address and thus was only required to

register at the subsequent address when the registration agency required it, and that the

agency did not request the subsequent address.

¶3    Section 46-23-504(4)(a), MCA, provides an exception to the single residence

definition in § 1-1-215, MCA, outlines the requirements for offenders who have more than

one residence, and requires that all residences where the offender regularly resides be

registered when requested by the registration agency. On November 7, 2013, Nolan

appeared with his counsel, Richard Phillips (Phillips) from the Office of Public Defender

(OPD), for arraignment. Nolan entered a not guilty plea, objected to the arraignment

process, and refused to sign the release order. On November 15, 2013, the OPD assigned

Nancy Schwartz (Schwartz), who had previously represented Nolan in another matter, to

this case. On November 25, 2013, the State filed notice of intention to designate Nolan as

a persistent felony offender (PFO).


                                            2
¶4     On February 5, 2014, Schwartz filed a motion to dismiss arguing that the State could

not show that Nolan failed to “knowingly” register or maintain his registration as required

by the Sexual and Violent Offender Registry Act (SVORA). On February 28, 2014, the

District Court denied Nolan’s motion. Trial was scheduled for March 25, 2014. On March

17, 2014, Schwartz filed a motion to withdraw as counsel for Nolan, citing irreconcilable

differences. On March 18, 2014, a hearing was held to address the issues regarding Nolan’s

counsel for the upcoming trial; at the hearing Nolan agreed to proceed with Schwartz as

his counsel.

¶5     On March 24, 2014, Schwartz filed a second motion to dismiss arguing that SVORA

was unconstitutionally vague. On March 25, 2014, the District Court dismissed the motion

as untimely during the pretrial hearing. The court stated, “the law is clear, if one moves to

a new residence, [they] have to register the new residence within three days.” The District

Court explained that pursuant to § 46-323-504, MCA, if Nolan maintained his first

residence, then he was not in violation of the statute. Alternatively, the court explained

that if Nolan did not maintain his first residence when he took the second, he was in

violation of § 46-23-504, MCA. On March 26, 2014, the court reset the trial for September

8, 2014.

¶6     On April 11, 2014, OPD filed notice that Nolan’s case had been reassigned from

Schwartz to Daniel Ball (Ball). For about two months leading up to the September trial,

despite being advised by the court that he needed to file pleadings through counsel, Nolan

filed numerous pleadings pro se. On September 4, 2014, the District Court held a status

hearing where Ball advised the court that Nolan was not satisfied with his representation.

                                             3
Nolan argued that Ball was not sufficiently pursuing evidence and witnesses and not

visiting him enough. Nolan also argued that race was playing a negative role in the

proceedings. The State argued that Nolan was on his sixth attorney and was attempting to

continue the proceedings. The State objected to the removal of Ball from the case.

Following a significant discussion regarding Nolan’s concerns, the District Court denied

the request for new counsel.

¶7     A jury trial was held September 8 and 9, 2014. Nolan was convicted of failing to

register as a violent offender. On November 12, 2014, the District Court sentenced Nolan

as a PFO under § 46-18-502, MCA, and fined Nolan $34,780 with credit for time served.

On January 22, 2015, Nolan appealed. On March 7, 2017, we affirmed Nolan’s conviction.

State v. Nolan, No. DA 15-0051, 2017 MT 53N, 2017 Mont. LEXIS 102. On February 8,

2018, Nolan petitioned the District Court for post-conviction relief.

¶8     The District Court held that Nolan’s petition failed to state a claim for which the

court could provide relief under § 46-21-104(1)(c), MCA. Specifically, Nolan did not

provide any legal authority or evidence such as affidavits to substantiate his allegations.

Further, the court ruled that all of Nolan’s claims, except for the ineffective assistance of

counsel, were barred as they should have been raised on direct appeal. Section 46-21-105,

MCA.

¶9     We review a district court’s denial of a post-conviction relief petition to determine

whether the district court’s findings of fact are clearly erroneous and whether its

conclusions of law are correct. Maldonado v. State, 2008 MT 253, ¶ 10, 345 Mont. 69,

190 P.3d 1043 (citation omitted). We review a district court’s discretionary rulings in

                                             4
post-conviction relief proceedings for abuse of discretion. Heath v. State, 2009 MT 7, ¶ 13,

348 Mont. 361, 202 P.3d 118. Ineffective assistance of counsel claims are mixed questions

of law and fact and are reviewed de novo. Maldonado, ¶ 10 (citation omitted).

¶10    Nolan argues on appeal that he attended his arraignment without counsel, which

violated his Sixth Amendment right to counsel, and that the District Court erred in denying

him a hearing on his petition for post-conviction relief. He also makes claims of ineffective

assistance of counsel regarding multiple attorneys.

¶11    We find Nolan’s argument that he was not represented at his arraignment to be

without merit. The record reflects that Phillips represented Nolan at his arraignment and

entered a plea of not guilty on Nolan’s behalf.

¶12    Petitions for post-conviction relief must “identify all facts supporting the grounds

for relief set forth in the petition and have attached affidavits, records, or other evidence

establishing the existence of those facts.” Section 46-21-104(1)(c), MCA; Griffin v. State,

2003 MT 267, ¶ 10, 317 Mont. 457, 77 P.3d 545. The petition must also “be accompanied

by a supporting memorandum, including appropriate arguments and citations and

discussion of authorities.” Section 46-21-104(2), MCA.

¶13    The District Court did not abuse its discretion by denying Nolan a hearing on his

petition for post-conviction relief. A district court’s decision on whether to hold an

evidentiary hearing on a post-conviction petition is discretionary and necessary only in

unique circumstances, such as where a hearing is essential to evaluate non-record facts that

may be brought up in the claim. Heath, ¶¶ 21-24. “If a post-conviction petition fails to

state a claim for relief, a district court may dismiss the petition as a matter of law.” Griffin,

                                               5
¶ 10 (citation omitted). Nolan did not provide the District Court with affidavits, records,

or other evidence to support his petition for post-conviction relief. Nor did he provide legal

arguments or citations to support his claim. Nolan’s petition failed to state a claim for

relief under § 46-21-104, MCA.

¶14    Nolan’s claims of ineffective assistance of counsel are inadequate. We use a

two-prong test in assessing claims of ineffective assistance of counsel. Heath, ¶ 17;

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984). Under the test from

Strickland, a defendant must establish that their counsel was deficient, that the deficient

performance was prejudicial, and that the defendant was deprived of a fair trial. Heath,

¶ 17 (citations omitted). Nolan did not establish deficiency, but rather provided many

allegations without evidence. Nolan also failed to provide evidence of prejudice resulting

from the alleged ineffective assistance of counsel. Conversely, attorneys Schwartz, Ball,

and Chad Vanisko submitted affidavits addressing Nolan’s claims of ineffective assistance

of counsel.   The affidavits outlined the scope of each attorney’s representation and

explained the actions that Nolan called into question in his petition.

¶15    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶16    Affirmed.


                                                  /S/ MIKE McGRATH


                                              6
We Concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                       7